Citation Nr: 1216591	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  06-02 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active duty from June 1955 to February 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC. 


REMAND

In January 2005, the Veteran submitted a claim of entitlement to service connection for bilateral hearing loss.  Pursuant to this claim, the Veteran was afforded a VA examination in July 2005.  After his claim was denied in August 2005, the Veteran perfected an appeal to the Board.  In December 2009, the Board denied this claim.  The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In August 2010, the Veteran's representative and VA's Office of General Counsel filed a Joint Motion requesting the Court to vacate the Board's December 2009 decision and remand the case for development and re-adjudication in compliance with the directives specified.  Based on the Joint Motion, the Court issued an Order remanding the case to the Board for further development.  

In March 2011, the Board vacated the December 2009 decision and remanded the Veteran's claim.  Specifically, based on the Joint Motion's finding that the July 2005 VA examination was inadequate for purposes of determining service connection and a remand to afford the Veteran another examination was necessary in order to comply with VA's duty to assist.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); see Barr v. Nicholson, 21 Vet. App. 303, 311 (2007)(holding that once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided).  

While his claim was in remand status, the Veteran was scheduled to undergo a VA audiological examination on March 22, 2011; however, he failed to report for the scheduled examination.  A VA audiologist reviewed the Veteran's service treatment records and noted that all of the Veteran's puretone thresholds upon service discharge in February 1959 were between zero and 10 decibels, which was "well within normal limits."  Based on this finding, the VA audiologist opined that "[s]ince hearing loss was not present at his discharge examination[,] [his] hearing loss did not occur in the military but AFTER his military service."  (Emphasis in the original).

However, prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  

In August 2011, the Board found that the March 2011 VA audiologist did not convert the Veteran's puretone thresholds from the ASA standard to the ISO-ANSI standard prior to rendering an opinion.  Specifically, the audiologist stated that all of the Veteran's puretone thresholds were between zero and 10 decibels upon service discharge.  However, when converted, several of the Veteran's puretone thresholds were greater than 10 decibels and, thus, the audiologist's opinion was based on an incorrect factual basis.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993); Hadsell v. Brown, 4, Vet App. 208, 209 (1993).  

As such, the Board found that the March 2011 audiological opinion was inadequate for purposes of determining service connection.  The Board recognized that the Veteran failed to report to his scheduled examination.  However, because the examination was inadequate, VA was required to afford him another examination.  Barr, 21 Vet. App. at 311.  Thus, in order to satisfy VA's duty to assist, the Board found that another remand is warranted in order to afford the Veteran an additional VA examination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board also requested that the RO inform the examiner that although hearing loss is not shown in service or at separation from service, service connection can still be established if medical evidence shows that it is actually due to incidents during service.  38 C.F.R. § 3.303(d) (2011); see also Hensley v. Brown, 5 Vet. App. 155 (1993).  

In August 2011, the Veteran underwent a VA audiological examination.  After a thorough review of the Veteran's relevant medical history and a clinical evaluation, the diagnosis was moderately-severe to severe right ear sensorineural hearing loss, and moderately severe left ear sensorineural hearing loss.  The examiner then opined as follows:

Current bilateral hearing loss IS NOT CAUSED BY OR A RESULT OF the Veteran's active duty service, to include as due to acoustic trauma.

. . . .

Exposure to either impulse sounds or continuous exposure can cause a temporary threshold shift.  This disappears in 16 to 48 hours after exposure to loud noise.  Impulse sound may also damage the structure of the inner ear resulting in an immediate hearing loss.  Continuous exposure to loud noise can also damage the structure of the hair cells resulting in hearing loss.  If the hearing does not recover completely from a temporary threshold shift, a permanent threshold shift exists, and permanent damage to the inner ear.  Since the damage is done when exposed to noise, a normal audiogram subsequent to the noise exposure would verify that the hearing had recovered without permanent damage.  The Veteran's discharge examination documented hearing within normal limits at 500, 1000, 2000, 3000, and 6000 [Hertz], bilaterally.


(Emphasis in the original).  The examiner then recited the Veteran's February 1959 puretone thresholds.  The examiner continued:

Thresholds were all within normal limits, and in fact indicated excellent hearing at [d]ischarge.  Since hearing loss was not present at [d]ischarge, the Veteran's current hearing loss was not incurred in or due to the Veteran's active duty service, to include as due to acoustic trauma.

The Veteran's post military noise (farm equipment) is likely the cause of the Veteran's current hearing loss.

When citing the Veteran's February 1959 puretone thresholds, the examiner did not convert the figures from the ASA standard to the ISO-ANSI standard prior to rendering an opinion.  The examination report did not otherwise indicate that the examiner had undertaken the conversion.  Further, based on a review of the Veteran's claims file, it did not appear to the Board that the RO requested the August 2011 VA examiner to provide an amended opinion following conversion of the February 1959 audiometric findings.  As such, in January 2012, the Board found that the RO did not substantially comply with the directives of the August 2011 remand by failing to ensure that the August 2011 directives were accomplished.  Consequently, the Board found that another remand was necessary in order to obtain a supplemental opinion or to afford the Veteran another VA examination.  Additionally, the Board specifically instructed the RO to remind the examiner that, although hearing loss may not be shown in service or at separation from service, service connection can still be established if the medical evidence shows that it is actually due to incidents during service.

In February 2012, the Veteran underwent another VA audiological examination.  Ultimately, the diagnosis was bilateral sensorineural hearing loss.  The examiner then opined that it was "not as least as likely as not" that the Veteran's current bilateral hearing loss was caused by or related to an event in military service.  In so doing, the examiner reasoned as follows:

After ASO to ISO conversion, hearing sensitivity was within normal limits between 500 - 6000 [Hertz] bilaterally at his separation hearing evaluation.  Hearing loss occurred after his military service.

The RO then re-adjudicated the Veteran's claim in a March 2012 supplemental statement of the case and remitted it to the Board for further appellate review.

Although the February 2012 VA examiner apparently converted the February 1959 audiometric findings from the ASA to the ISO-ANSI standard, the examiner did not include the converted figures in the report.

Further, the February 2012 VA examiner did not provide a thorough etiological opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008)(holding that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  As discussed in the Board's prior remands, simply because the Veteran's hearing acuity was within normal limits upon his service separation, the evidence of record may still establish that his current bilateral hearing loss was incurred in or due to his active duty service.  However, the February 2012 VA examination did not address the Veteran's assertions that he experienced decreased hearing acuity since his service separation.  Further, the examiner failed to address whether the Veteran's inservice treatment for otitis media and a cyst were etiologically related to his current bilateral hearing loss.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007)(finding that a medical opinion is inadequate when it does not address all aspects of a claim when the medical examiner was directed to do so by the Board).  

Consequently, the Board finds that the February 2012 VA examination is inadequate for purposes of determining service connection.  Because the RO failed to ensure that the February 2012 VA examination was adequate, the Board finds that the RO failed to substantially comply with the directives in the Board's January 2012 remand.  RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance with remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, in order to satisfy VA's duty assist, the Board finds that another remand is required to obtain a supplemental opinion from the February 2012 VA examination or afford the Veteran another VA examination.

Accordingly, the case is remanded for the following action:

1.  The RO must request that the Chief of the Audiology Clinic to provide an opinion as to whether any degree of the Veteran's current hearing loss is related to his military service.  The claims file and all records on Virtual VA must be made available to the Chief of the Audiology Clinic, and the Chief of the Audiology Clinic must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The Chief of the Audiology Clinic must specify the dates encompassed by the Virtual VA records that were reviewed.  Specifically, the Chief of the Audiology Clinic must convert the February 1959 audiometric findings from the ASA standard to the ISO-ANSI standard, and include those converted figures in the medical report.  Then, based on the converted figures, the Chief of the Audiology Clinic must opine as to whether the Veteran's hearing underwent a decrease in acuity during service.  The Chief of the Audiology Clinic must provide an opinion as to whether any degree of the Veteran's current bilateral hearing loss was incurred in or due to the Veteran's active duty service, to include as due to acoustic trauma.  The Chief of the Audiology Clinic is reminded that, although hearing loss may not be shown in service or at separation from service, service connection can still be established if the medical evidence shows that it is actually due to incidents during service.  Moreover, the Chief of the Audiology Clinic must acknowledge the presence of service treatment reports documenting treatment for otitis media and a cyst.  The Chief of the Audiology Clinic must specifically comment on these treatment reports and opine as to whether the otitis media and/or cyst are related to any degree of the Veteran's current bilateral hearing loss.

A complete rationale for all opinions must be provided.  If the Chief of the Audiology Clinic cannot provide the requested opinions without resorting to speculation, it must be so stated, and the Chief of the Audiology Clinic must provide the reasons why an opinion would require speculation.  The Chief of the Audiology Clinic must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the Chief of the Audiology Clinic must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the Chief of the Audiology Clinic.  The report prepared must be typed.

2.  After the development requested has been completed, the RO must review the medical report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.   

3.  After completing the above actions, and any other indicated development, the claim must be re-adjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

